Citation Nr: 0803794	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  02-01 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a rating in excess of 30 percent for a low 
back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1980 to June 1984.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2001 
rating decision by the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) which increased the rating 
for the veteran's service connected residuals of compression 
fracture at T12/L1 from 20 to 30 percent.  The veteran has 
not expressed satisfaction with the 30 percent rating, and 
the matter remains on appeal.  See, AB v. Brown, 6 Vet. App. 
35 (1993).  In November 2003 and in May 2005 the case was 
remanded for further development.


FINDINGS OF FACT

Throughout the appeal period the veteran's service-connected 
residuals of compression fracture at T12/L1 have been 
manifested by no more than moderate limitation of lumbar 
motion, with demonstrable deformity of vertebral body; severe 
lumbosacral strain is not show; severe intervertebral disc 
syndrome or intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months is not shown; 
neurologic symptoms warranting a separate rating are not 
shown; forward flexion of the thoracolumbar spine is not 
limited to 30 degrees or less; and the spine is not 
ankylosed.


CONCLUSION OF LAW

A rating in excess of 30 percent is not warranted for the 
veteran's service connected residuals of compression fracture 
at T12/L1.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.7, 4.71a, Codes 5285, 5292, 5293, 5295 
(effective prior to September 23, 2002), Code 5285, 5292, 
5293, 5295 (effective September 23, 2002), Codes 5235, 5237, 
5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

Pursuant to the November 2003 and May 2005 Board remands, 
letters in October 2004 and May 2005 provided the veteran 
notice of evidence needed to support his claim and advised 
him of his and VA's responsibilities in the development of 
the claim.  He was also advised to submit relevant evidence 
in his possession.  While he was not provided prior notice 
regarding effective dates of awards (see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)), he is not prejudiced by 
the timing of such notice, as the instant decision does not 
address any effective date matters.  A January 2002 statement 
of the case (SOC) and February 2005 and August 2007 
supplemental SOCs (SSOCs) notified him of what the evidence 
showed, of the governing legal criteria, and of the basis for 
the denial of his claim; the August 2007 SSOC readjudicated 
the matter after the veteran had opportunity to respond.  As 
he has received all critical notice, and has had ample 
opportunity to respond and/or supplement the record after 
notice was given, he is not prejudiced by any technical 
notice timing or content defect that may have occurred 
earlier, nor is it otherwise alleged.

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the veteran has been obtained.  
He was afforded several VA evaluations.  VA's duty to assist 
the veteran is met.  

II.  Factual Background

The veteran sustained a compression fracture at T12/L1 in an 
accident in service.  An October 1984 rating decision granted 
service connection for residuals of this injury, rated 
noncompensable.  A November 1986 rating decision increased 
the rating to 20 percent.  The veteran submitted the claim 
for increase leading to the rating decision on appeal in 
December 2000.

Private records from October 2000 to October 2001 from San 
Antonio Orthopedic Group show no treatment for low back 
disability.

On February 2001 VA examination, the veteran reported 
continued progressive low back pain with difficulty standing 
on his right lower extremity.  He denied left lower extremity 
radiculopathy and bowel or bladder dysfunction.  Physical 
examination revealed the lumbar spine was nontender.  Range 
of motion studies showed a guarded range of motion with 
flexion to 90 degrees, extension to 20 degrees, lateral 
bending to 10 degrees, and lateral rotation to 20 degrees.  
Bilateral lower extremity neurologic exam was nonfocal; 
sensation was intact; deep tendon reflexes were 2/4 and 
symmetric; and there were no pathologic reflexes.  The 
examiner noted poor cooperation on muscle strength testing.  
Diagnostic studies of the thoracic and lumbar spine showed 
healed T12 compression fracture and L5-S1 degenerative disc 
disease.  The examiner noted that a 1998 MRI showed L4-5 and 
L5-S1 herniated discs.  The diagnoses were T12 compression 
fracture, low back pain, and right lower extremity radiating 
pain and subjective weakness.

February 2001 to November 2001 VA records include an August 
2001 record which notes the veteran was seen for back pain.  
He described the pain as a constant (waxing and waning) ache 
with intermittent sharp overlay, radiating to the right lower 
extremity.  Physical examination revealed normal range of 
motion; no muscle spasm; positive Waddell signs; negative 
straight leg raising; no radicular signs; motor 5/5; sensory 
intact; deep tendon reflexes 2+ and symmetrical; and normal 
gait.  The diagnosis was lumbargia without the evidence of 
neurological pathology/compromise.

An October 2001 addendum to the February 2001 VA examination 
report notes, the veteran would not have significant 
functional limitation, although he may experience some 
minimal weakened movement, excessive fatigability or 
incoordination.

On November 2004 VA examination, the veteran reported that he 
was able to sit for about one hour; stand for 30 minutes; 
walk about two blocks and lift 15 pounds.  Physical 
examination revealed tenderness across the lumbosacral back, 
but none at the thoracolumbar area.  Range of motion studies 
revealed flexion to 40 degrees; right and left lateral 
bending to 20 degrees; extension to 20 degrees; and rotation 
to 50 degrees.  Patellar tendon and Achilles reflexes were 
2+.  The veteran denied numbness or weakness of the legs.  He 
was able to walk on his heels and toes without difficulty.  
Straight leg raising was negative.  The examiner opined:

"Wedge of T12-L1 which has healed and is totally 
asymptomatic.  The current problem that he has with the 
back is with lumbosacral strain without radiculopathy 
which is not service connected.  The problems he is 
currently having are all related to the low back problem 
which was Workers Compensation.  These problems are made 
worse with pain, fatigue and weakness on repetitive use 
and lack of endurance.  However, these are totally 
unrelated to the service-connected well-healed fracture 
of the T12/L1".

On April 2006 VA examination, the veteran complained of 
right-sided lower back pain.  He reported morning stiffness 
which generally lasted between 45 minutes and an hour, and 
that two to three days a week he has almost no back pain.  
His most significant pain increase was related to activity.  
He experiences extreme (10/10) pain with bending about once 
every three months.  His treatment now, as it had been for 
the past several years, consisted of intermittent use of a 
TENs unit, damp heat, and nonsteroidal anti-inflammatories.  
He reported that in the past year he missed approximately 
seven working days (but also had approximately six weekend 
days when he stayed in bed).  The missed days at work were 
not physician prescribed; rather, he just called in sick.  He 
was not receiving any significant ongoing care for his back 
and denied flare-ups of back pain other than a short term 
morning stiffness.  He also denied associated symptoms such 
as weight loss, fever, malaise, bowel or bladder habit 
disturbances or visual changes.  He stated he was able to 
walk in an unlimited fashion.  He had used a lumbar corset in 
the past, but now wore a fairly loose fitting, soft, wrap-
around corset with Velcro stays.  His activities of daily 
living were not significantly impacted; his occupational 
activities were affected only if he had to squat or bend at 
the waist on a repetitive basis or if he squatted or bent to 
pick up objects greater than ten pounds.

Physical examination revealed the veteran exhibited a normal 
gait.  Heel and toe gait was intact.  There was mild 
percussive discomfort at the upper lumbar-lower thoracic 
junction.  There was no tenderness in either sciatic notch; 
only the right heel area where he had complaints of radiating 
pain was tender to palpation.  Range of motion studies (with 
good effort noted) found flexion to 85 degrees, with pain at 
70 degrees; extension to 30 degrees, with pain at 15 degrees; 
side bending to 25 degrees on the right and to 30 degrees on 
the left (right lateral bending caused pain); and rotation to 
30 degrees bilaterally, without pain.  The painful arc was 
accompanied by muscle spasm localized to the right 
paravertebral muscle from L1 to S1.  Motor testing shows 5/5 
muscle strength in all groups of both lower extremities.  
Sensory examination showed all dermatomes to be intact with 
normal sensation.  Ankle and knee jerk reflexes were brisk 
and equal without delay or pathologic reflexes.  Straight leg 
raising in the supine position was to 90 degrees.  Hoover's 
test showed good effort in both lower extremities.  
Gaenslen's test was negative for sacroiliac joint pathology.

It was noted that the veteran had a slightly unusual pelvic-
lumbosacral spine architecture.  There was a small 12th rib.  
The 12th thoracic vertebral body showed a central compression 
fracture without any evidence of posterior or anterior 
displacement, and was approximately 10 percent in the middle 
of the vertebral body.  A lateral view of the lumbar spine 
showed a 20 percent anterior wedge compression fracture of 
the L1 vertebral body.  Intervertebral disk disease was noted 
at multiple levels, most severe at L4-5 and at L5-S1 and T12-
L1.  There was no evidence of disk herniation on MRI.  An EMG 
was negative for radiculopathy.

The diagnoses were small central compression fracture of the 
T12 vertebral body which is stable; L1 anterior wedge 
compression fracture; intervertebral disk disease at multiple 
levels, most severe at T12-L1, L4-L5 and L5-S1, without 
evidence of radiculopathy or significant disk herniation; 
mechanical low back pain secondary to sacralization of the L5 
vertebral body with enlarged transverse processes producing 
"pseudoarthrosis" at L5-S1.  The examiner opined, in 
essence that nearly all low  back pathology was related to 
the injury in service (except for congenital sacralization of 
L5-S1, but even that, in the opinion of the examiner was 
exacerbated by the injury in service.  The examiner 
commented:

With regard to DeLuca issues, I found no objective 
clinical evidence that function was additionally limited 
by pain, fatigue, weakness, incoordination or lack of 
endurance except as noted on examination".

Medical records from Watkins Motor Lines, received in October 
2006, document treatment for a work related right shoulder 
and neck injury sustained in April 1999.  

On February 2007 VA examination, the veteran reported that 
his symptoms remained unchanged since his April 2006 VA 
examination.  The examiner (notably, the same orthopedic 
surgeon who examined the veteran in April 2006) opined:

". . . . the veteran stated that his symptoms have not 
changed at all since I last saw him, and with regard to 
DeLuca issues, I found no objective clinical evidence 
that function was additionally limited by pain, fatigue, 
weakness, incoordination, or lack of endurance except as 
noted on the examination of 2006".



III.  Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and increase in disability is at issue, present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, staged ratings are 
appropriate in an increased-rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).

Where there is a question as to which of two evaluations 
applies, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
such rating. Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's service connected low back disability 
encompasses residuals of vertebra fracture, lumbosacral 
strain, and degenerative disc disease, and may be rated under 
any criteria for rating each of these entities.  The criteria 
for rating disabilities of the spine were revised, effective 
September 23, 2002 (specifically for disc disease), and again 
effective September 26, 2003.  From their effective dates, 
the veteran is entitled to a rating under the revised 
criteria.  Given that a 30 percent rating is already assigned 
for the low back disability, the focus is on criteria that 
would allow for a rating in excess of 30 percent.

[A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal flexion of the lumbar spine is 90 degrees, 
normal extension is 30 degrees, normal left and right lateral 
flexion is 30 degrees and normal left and right lateral 
rotation is 30 degrees. 38 C.F.R. § 4.71a.]   

Criteria in effect prior to September 23, 2002

Prior to September 23, 2002 a 40 percent rating was available 
for low back disability on the basis of severe disc disease 
with recurring attacks and intermittent relief (Code 5293); 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of joint space Code 5295); or for severe 
limitation of motion (Code 5292).  

The evidence shows the veteran's low back disability is 
manifested by complaints of pain (no more than moderate as he 
has indicated there are days when he experiences almost no 
pain).  Severe limitation of motion, severe lumbosacral 
strain, or severe disc syndrome are not shown; painless 
motion was most recently noted to be to 70 degrees.  Listing 
of the spine was not noted.  Furthermore, VA examinations 
have found normal reflexes, sensation and strength.  The 
veteran reported episodes of severe back pain (10/10) only 
once every three months, and episodes of minor pain with 
activity such as bending occurring 2 or 3 times a week.  
Consequently, a rating in excess of 30 percent under the pre-
September 23, 2002 criteria is not warranted.

Criteria effective September 23, 2002 

Code 5293 was revised effective September 23, 2002.  The 
revised Code 5293 provided that intervertebral disc syndrome 
should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations, whichever 
method results in the higher rating.  

Note (1)following Code 5293 provided that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician and 
that "chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  Note (2) provides:  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using criteria for the 
most appropriate neurologic code or codes.

While the veteran has reported that he has missed 
approximately 7 days from work (and an additional 6 days on 
weekends) when he stayed in bed due to his low back 
disability, he is not shown to have had any incapacitating 
episodes of disc disease, i.e., bedrest on physician's 
orders.   He has not indicated that any physician has 
prescribed bedrest.  Furthermore, no separately ratable 
neurological symptoms were identified on VA examinations.  
Consequently, the September 23, 2002 revisions to Code 5293 
do not provide a basis for a rating in excess of 30 percent.



Criteria effective September 26, 2003

Effective September 26, 2003 revisions in the criteria for 
rating disabilities of the spine essentially provide that 
lumbosacral strain (Code 5237) is rated under the General 
Rating Formula for Diseases and Injuries of the Spine and 
disc disease (Code 5243) is rated either under the General 
Rating Formula or based on Incapacitating Episodes.  The 
General Rating Formula for Diseases and Injuries of the Spine 
provides a 40 percent rating for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or for 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating requires 
unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 40 percent rating for 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months and a 
60 percent rating for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a.

The next higher, 40 percent rating under these criteria would 
be warranted if forward flexion of the thoracolumbar spine 
was limited to 30 degrees or less, or if there is favorable 
ankylosis of the thoracolumbar spine.  Neither is shown.  
(Flexion is to 85 degrees, 70 painless.)  As the criteria for 
rating based on incapacitating episodes have remained 
unchanged, a rating in excess of 30 percent under the 
September 26, 2003 rating criteria revisions is not 
warranted.  

In summary, the Board finds that for no distinct period of 
time during the appeal period was the veteran's service 
connected low back disability manifested by symptoms of such 
nature and gravity as to warrant a rating in excess of 30 
percent 
under any applicable criteria.  The Board has also considered 
whether the disability picture presented is such that 
referral for extraschedular consideration under 38 C.F.R. 
§ 3.321 is indicated.  Inasmuch as it is neither shown nor 
alleged that the low back disability has required frequent 
hospitalization, caused marked interference with employment, 
or involves any other factors of similar gravity, referral 
for extraschedular consideration is not indicated.  

The preponderance of the evidence is against this claim; 
hence, it must be denied.


ORDER

A rating in excess of 30 percent for a low back disability is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


